Case 1:20-cv-00578-CMH-TCB Document 10 Filed 09/08/20 Page 1 of 3 PageID# 93



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


Lebert A. Gordon,                               )
      Petitioner,                               )
                                                )
V.                                              )                   l:20cv 578(CMH/TCB)
                                                )
J. Andrews,                                     )
       Respondent.                              )


                         MEMORANDUM OPINION AND ORDER


       Lebert A. Gordon, a federal inmate proceeding pro se, has filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 challenging the calculation of his good time credits

("GTC")by the Bureau ofPrisons("BOP"). On July 23,2020,respondent filed a motion to

dismiss[Dkt. No. 7], with a briefin support, and provided petitioner with the notice required by

Local Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975). [Dkt. Nos. 11,12].

Petitioner has not filed a response and the matter is now ripe for adjudication. For the reasons

stated below, respondent's motion to dismiss shall be granted, and the underlying petition

dismissed.


       In the § 2241 petition, Gordon asserted that the BOP had incorrectly computed his D.C.

Educational Good Time(DCEGT)Credits. Specifically, Gordon "seeks the restoration of his

previously earned and vested 63 days DCEGT Credits which he had earned" and a recalculation

of his parole eligibility date to September 28, 2025. [Dkt. No. 1-1 at 9]. In response, the

respondent states that the BOP audited Gordon's DCEGT credits on June 17, 2020 and restored

the 63 credits at issue. [Dkt. No. 8-3 at 4]. In addition, the BOP has recalculated Gordon's
Case 1:20-cv-00578-CMH-TCB Document 10 Filed 09/08/20 Page 2 of 3 PageID# 94



parole eligibility date as September 27,2025. [Dkt. No. 8-2 at 4]. Gordon has not contested the

crediting ofthe 63 days or the recalculation ofthe parole eligibility date.

       "A habeas corpus petition is moot when it no longer presents a case or controversy under

Article III, § 2,ofthe Constitution." Aragon v. Shanks. 144 F.3d 690,691 (10th Cir. 1998)

(citing Spencer v. Kemna.523 U.S. 1,7(1998)). No case or controversy exists unless the

petitioner has suffered an actual injury that can "be redressed by a favorable judicial decision."

Spencer. 523 U.S. at 7(citation omitted). Because Gordon has received the relief he requested

his petition will be DISMISSED AS MOOT. S^ Williams v. Ozmint. 716 F.3d 801,809(4th

Cir. 2013)("A change in factual circumstances can moot a case ... such as when the plaintiff

receives the relief sought in his or her claim."); Johnson v. Finnan. 252 F. App'x 98,99(7th Cir.

2007)(restoration ofgood time credits renders moot inmate's habeas challenge).



        Accordingly, it is

        ORDERED that the respondent's motion to dismiss [Dkt. No.7] is GRANTED and the §

2241 petition [Dkt. No. 1] be and hereby is DISMISSED AS MOOT.

        To appeal this decision, petitioner must file a written notice of appeal with the Clerk's

office within sixty(60)days ofthe date ofthis Order. S^ Fed. R. App. P. 4(a). A written notice

of appeal is a short statement indicating a desire to appeal, noting the date ofthe Order over

which the party seeks review. Failure to file a timely notice ofappeal waives the right to appeal

this decision.
Case 1:20-cv-00578-CMH-TCB Document 10 Filed 09/08/20 Page 3 of 3 PageID# 95



       The Clerk is directed to enterjudgment in favor ofrespondent pursuant to Federal Rule

of Civil Procedure 58; to send copies ofthis Order to petitioner and counsel ofrecord for

respondent; and to close this civil action.



Entered this           of                        2020.




                                                            United States District Judge
Alexandria, Virginia
